Citation Nr: 0911641	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the cervical spine to include as secondary to the 
service-connected right knee disability.  

2. Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine to include as secondary to 
the service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1965 to September 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2001 of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Since the issuance of the supplemental statement of the case 
in June 2006, the Veteran has submitted additional evidence, 
consisting of copies of medical records, which were already 
of record, and the additional evidence need not be referred 
to the RO for initially consideration.  38 C.F.R. § 
20.1304(c).

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been 
advanced on the Board's docket.  

In a rating decision in February 2005, the RO granted service 
connection for bursitis of the right hip, secondary to the 
service-connected right knee disability.  For this reason, 
the record raises the claims of service connection for 
disabilities of the cervical and lumbar segments of the spine 
secondary to the service-connected right hip disability, 
which is referred to the RO for appropriate action. 

FINDINGS OF FACT

1. Degenerative joint disease of the cervical spine was not 
affirmatively shown to have been present in service; 
degenerative joint disease or arthritis of the cervical spine 
as a chronic disease was not manifest to a compensable degree 
within one year of separation from service; degenerative 
joint disease of the cervical spine, first documented after 
service beyond the one-year presumptive period for a chronic 
disease, is unrelated to an injury or disease of service 
origin; and degenerative joint disease of the cervical spine 
is not caused or made worse by the service-connected right 
knee disability.  

2. Degenerative joint disease of the lumbosacral spine was 
not affirmatively shown to have been present in service; 
degenerative joint disease or arthritis of the lumbosacral 
spine as a chronic disease was not manifest to a compensable 
degree within one year of separation from service; 
degenerative joint disease of the lumbosacral spine, first 
documented after service beyond the one-year presumptive 
period for a chronic disease, is unrelated to an injury or 
disease of service origin; and the degenerative joint disease 
of the lumbosacral spine is not caused or made worse by the 
service-connected right knee disability. 


CONCLUSIONS OF LAW

1. Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service; service connection for 
degenerative joint disease or arthritis of the cervical spine 
may not be presumed based on the one-year presumption for a 
chronic disease, and degenerative joint disease or arthritis 
of the cervical spine is not proximately due to or aggravated 
by the service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008). 

2. Degenerative joint disease of the lumbosacral spine was 
not incurred in or aggravated by service; service connection 
for degenerative joint disease or arthritis of the 
lumbosacral spine may not be presumed based on the one-year 
presumption for a chronic disease; and degenerative joint 
disease or arthritis of the lumbosacral spine is not 
proximately due to or aggravated by the service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003, in February 2005, in 
January 2006, and in March 2006.  The Veteran was notified of 
the type of evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The Veteran was notified of the type of evidence 
needed to substantiate the claims of secondary service 
connection, namely, evidence that the claimed disabilities 
were caused or aggravated by a service-connected disability. 

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in June 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In this case, the Veteran was 
afforded VA examinations and pursuant to the Board's request, 
a Veterans Health Administration (VHA) medical opinion and 
addendum were obtained in December 2008.

As the Veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more develops a 
chronic disease, such as arthritis, to a degree of 10 percent 
or more within one year from separation from service, service 
connection may be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Temporary or intermittent flare-ups of symptoms do not 
constitute sufficient evidence to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
is permanently worsened, or unless the increase is due to 
natural progress of the disease.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  In October 2006, 38 C.F.R. § 
3.310(a) was amended to conform with Allen, additionally, 
other substantive changes were made.  As the claim was filed 
before the other substantive changes were made, only the 
changes that conform to Allen apply.

Factual Background

The service treatment records show that in August 1967 the 
Veteran complained that he had struck his right knee on a 
steel beam 5 days earlier.  The pertinent finding was 
swelling over the patella.  The remainder of the service 
treatment records, including the report of separation 
examination, contain no further complaint or finding of a 
right knee abnormality or complaint or finding of any 
abnormality of the lumbar or cervical spine. 

After service, in May 1968, history included the removal of 
fluid from the knee.  X-rays of the right knee were normal. 

In a rating decision in October 1997, the RO granted service 
connection for residuals of a right knee injury, described as 
bursitis, and assigned a 10 percent rating.  In a rating 
decision in February 2002, the RO assigned a separate 10 
percent rating for degenerative arthritis of the right knee.

Private medical records disclose that in June 1998 an MRI 
revealed a disc protrusion at L4-5.  

VA records disclose that in August 1999 the Veteran 
complained of chronic knee pain radiating up to the low back 
and to the neck.  In February 2000, X-rays revealed 
degenerative joint disease of the lumbosacral spine and of 
the cervical spine.  In April 2000, history included an old 
L-1 injury, and a MRI revealed degenerative joint disease of 
the lumbar spine with no evidence of herniated nucleus 
pulposis, spinal stenosis, or nerve root impingement.  In May 
2000, the Veteran complained of chronic lumbar and upper back 
pain.  In February 2001, the assessments were chronic low 
back pain and history of cervical facture.   

On VA examination in June 2001, the Veteran complained that 
since he has had difficulty with his knee he has walked with 
an antalgic gait and he has developed back and neck pains.  
The examiner stated that the back pain was mechanical in 
nature and that it was at least as likely as not exacerbated 
by the service-connected right knee disability, but the right 
knee disability did not cause the degenerative changes of the 
lumbar spine.  On VA examination in December 2001, the VA 
examiner stated that the degenerative changes of the lumbar 
spine were not likely related to the service-related right 
knee injury.   

Records of the Social Security Administration disclose that 
in May 2001 and in May 2002 history included fractures of the 
lumbar spine, which was associated with osteoporosis 
established by bone density studies.  In September 2001 the 
Veteran gave history of the recent onset of low back pain.  
The private physician's impression was multiple joint pains 
and tenderness, mainly in the right knee and lumbosacral 
spine, that was likely secondary to osteoarthritis due to 
trauma to the knee, however, further evaluation and referral 
to a specialist was necessary.  

VA records disclose that in March 2002 history included 
osteoporosis and fractures, including of L-2.  



In January 2004 and in July 2005, following a review of 
radiologic reports from VA, J.H., D.O. doctor of osteopathy, 
expressed the opinion that the veteran's back and neck 
problems were secondary to and aggravated by the service-
connected knee injury. 

In March 2004 and in July 2005, S.L.C., D.O, expressed the 
opinion that the Veteran's pain in the right knee led to 
chronic pain in the low back, which can cause muscular 
changes to cause pain in the neck, and that the pain was 
secondary to and aggravated by his service-connected right 
knee injury and have been ongoing and continuing since the 
original knee injury in 1967. 

In December 2004, J.C., MD, expressed the opinion that the 
Veteran's right knee disability caused the Veteran to alter 
his gait, which directly resulted in chronic pain in the 
lumbar spine and severe neck pain, which were secondary to 
and directly aggravated by the Veteran's service-connected 
right knee injury.  

On VA examination in January 2005, the Veteran complained of 
pain and stiffness in the cervical spine, as well as 
lumbosacral pain.  The examiner concluded that the pain in 
lumbar spine and in the cervical spine, which appeared to be 
degenerative in nature and much more likely related to age 
than the right knee disability, were most likely not caused 
or the result of the knee disability.  

In view of the conflicting opinions, in November 2008, the 
Board requested an opinion from the VHA in order to decide 
the appeal.  The VA orthopedist was asked to address the 
following questions: 

Is there any medical or scientific 
evidence to support a finding that it is 
at least as likely as not that the 
Veteran's service-connected degenerative 
changes and bursitis of the right knee 
caused either degenerative changes of the 
lumbar or cervical spine or both, as 
opposed to other factors such as age, 
osteoporosis and compression fractures, 
L2, which are shown in this case?
If the Veteran's service-connected 
degenerative changes and bursitis of the 
right knee did not cause degenerative 
changes of the lumbar or cervical spine, 
is it at least as likely as not that 
service-connected degenerative changes 
and bursitis of the right knee aggravated 
the veteran's cervical or lumbar spine 
condition or both?

The orthopedist was instructed that the 
term "aggravation" means a permanent 
increase in severity, that is, a 
worsening of the underlying condition not 
due to the natural progress of the 
condition as contrasted to a worsening of 
symptoms.

In December 2008, following a review of the Veteran's 
records, the VA orthopedist  expressed the opinion that: 

There was no reasonable scientific or 
medical evidence to support a connection 
between the veteran's service-connected 
knee condition and the changes in his 
lumbar or cervical spine.  The 
orthopedist also concluded that it was 
not likely that the service-connected 
knee condition aggravated the Veteran's 
spine problems either, based on a 
reasonable degree of medical certainty. 



In a subsequent addendum report, the VHA 
orthopedist explained that the term 
"aggravation" was understood to mean a 
permanent increase in severity due to the 
service-connected disability, and in the 
Veteran's case, there was no reasonable 
scientific or medical evidence to support 
a connection between the 
service-connected 
knee bursitis and the degenerative 
condition and aggravation of the lumbar 
or cervical spine conditions as the 
conditions were due to the natural 
progress of the nonservice-connected 
disease. 

Cervical Spine

On the basis of the service treatment records, the 
degenerative joint disease of the cervical spine was not 
affirmatively shown to be present during service, and direct 
service connection is not established under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that the degenerative joint disease of 
the cervical spine was noted or observed during service, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial diagnosis of 
degenerative joint disease of the cervical spine after 
service under 38 C.F.R. § 3.303(d), the record shows that 
degenerative joint disease of the cervical spine established 
by X-ray was first diagnosed in February 2000.  And the 
diagnosis of degenerative joint disease of the cervical spine 
by X-ray in February 2000 is well beyond the one-year 
presumptive period for manifestation of arthritis or 
degenerative joint disease as a chronic disease under 38 
U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309. 



Although the Veteran is competent to describe symptoms of 
pain, degenerative joint disease or arthritis is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For this reason, the Board rejects the 
Veteran's statements, relating degenerative joint disease of 
the cervical spine either directly to service or as secondary 
to the service-connected right knee disability.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Excluding the question of secondary service connection, which 
is further addressed below, there is no competent medical 
evidence that degenerative joint disease of the cervical 
spine, first diagnoses after service, is otherwise related to 
an injury, disease, or event of service origin.  38 C.F.R. 
§ 3.304(d). 

On the question of secondary service connection there is 
competent medical evidence in favor of the claim and 
competent medical evidence against the claim. 

As for the favorable evidence, in January 2004 and in July 
2005, following a review of radiologic reports from VA, J.H., 
D.O., expressed the opinion that the Veteran's neck problems 
were secondary to and aggravated by the service-connected 
knee injury.  The Board finds that such a bare conclusion 
without analysis of the medical principles is insufficient to 
allow the Board to make an informed decision as to the weight 
to assign to the opinion, because the opinion was based on a 
review of reports of X-rays alone and although the opinion 
may not be discounted solely because the Veteran's record was 
not reviewed, in this instance, the Veteran was not examined 
and the relevant histories of both the service-connected 
right knee disability and the nonservice-connected cervical 
spine disability were not considered.  For these reasons, the 
Board finds that the opinion was not based on sufficient 
detail to allow the Board to make a fully informed decision 
as to the probative value of the opinion on the question of 
secondary service connection.     Stefl v. Nicholson, 21 Vet. 
App. 120, 125 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 
295, 302 (2008)  

As for the opinion of S.L.C., D.O, he stated that the 
Veteran's pain in the right knee led to chronic pain in the 
low back, which can cause muscular changes to cause pain in 
the neck, and that the pain was secondary to and aggravated 
by his service connected right knee injury and have been 
ongoing and continuing since the original knee injury in 
1967. 

Although the opinion links right knee pain to muscular 
changes, causing cervical pain.  The opinion does not address 
right knee pain as the actual causative factor of 
degenerative joint disease of the cervical spine.  Also the 
record does not support the fact of an ongoing and continuing 
cervical problem since the original knee injury in 1967.  



And as the opinion does not address pain as the proximate 
cause of degenerative joint disease of the cervical spine to 
support the finding of secondary service connection based on 
causation and as the opinion does not address secondary 
service connection by aggravation in the context of a 
permanent increase in severity versus a temporary worsening 
of symptoms or natural progression of the nonservice-
connected degenerative joint disease, the Board finds that 
the opinion, consider a fact not established in the record, 
and the opinion lacks sufficient detail to allow the Board to 
make a fully informed decision as to the probative value of 
the opinion on the question of secondary service connection, 
including by aggravation. For these reasons, the Board 
rejects the medical opinion as favorable evidence.  

As for the opinion of J.C., MD, who stated that the Veteran's 
right knee disability caused the Veteran to alter his gait, 
which directly resulted in chronic pain in the lumbar spine 
and severe neck pain, which were secondary to and directly 
aggravated by the Veteran's service-connected right knee 
injury, although favorable, the physician, a pediatric 
hematologist, did stated that the case was out of his field 
of expertise for this reason the Board finds the opinion less 
probative value than the opinion of the VHA orthopedist, who 
is the Chief of Orthopedics at a VA Medical Center and 
Associate Consulting Professor of Surgery at Duke University 
Medical Center, which opposes, rather than supports, the 
claim. 

As for evidence against the claim, the VHA orthopedist 
expressed the opinion that there was no reasonable scientific 
or medical evidence to support a connection between the 
Veteran's service-connected knee condition and the changes in 
the cervical spine.  The orthopedist also concluded that it 
was not likely that the service-connected knee condition 
aggravated the Veteran's spine problems based on a reasonable 
degree of medical certainty and that any increase in 
disability was due to the natural progress of the nonservice-
connected condition.  

Similarly, the VA examiner in January 2005, concluded that 
the pain in the cervical spine, was degenerative in nature 
and much more likely related to age than the right knee 
disability.    

The Board finds the medical opinion of the VA orthopedist, 
which opposes rather than supports the claim, more probative 
of the question of whether the degenerative joint disease of 
the cervical spine, first diagnosed after service, is 
secondary to the service-connected knee disability.  The VA 
orthopedist is an expert on diseases of skeletal system, he 
reasoned that there was no scientific or medical evidence to 
support the claim, and he addressed aggravation in the 
context of a permanent increase in severity versus natural 
progress of the nonservice-connected disability of the 
cervical spine, which was not addressed in the medical 
opinion of J.C., MD. 

For above reasons, the medical opinion of the VA orthopedist, 
which opposes the claim, outweighs the favorable medical 
opinion of J.C., MD.    

As the Board may consider only competent medical evidence to 
support its findings as to questions involving a medical 
diagnosis, which is not capable of lay observation, and 
medical causation, where a lay assertion on medical causation 
is not competent evidence, and as the preponderance of the 
evidence is against the claim that degenerative joint disease 
of the cervical spine, first diagnosed after service, is to 
related service or to the service-connected right knee 
disability for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).  

Lumbosacral Spine

On the basis of the service treatment records, the 
degenerative joint disease of the lumbosacral spine was not 
affirmatively shown to be present during service, and direct 
service connection is not established under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that the degenerative joint disease of 
the lumbosacral spine was noted or observed during service, 
the principles of service connection pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b) 
do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial diagnosis of 
degenerative joint disease of the lumbosacral spine after 
service under 38 C.F.R. § 3.303(d), the record shows that 
degenerative changes by MRI, was first diagnosed in June 
1998.  And the diagnosis of degenerative changes of the 
lumbosacral spine by MRI in June 1998 is well beyond the one-
year presumptive period for manifestation of arthritis or 
degenerative joint disease as a chronic disease under 38 
U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309. 

Although the Veteran is competent to describe symptoms of 
pain, degenerative joint disease or arthritis is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

For this reason, the Board rejects the Veteran's statements, 
relating degenerative joint disease of the lumbosacral spine 
either directly to service or as secondary to the service-
connected right knee disability.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

Excluding the question of secondary service connection, which 
is further addressed below, there is no competent evidence 
that degenerative joint disease of the lumbosacral spine, 
first diagnosed after service, is otherwise related to an 
injury, disease, or event of service origin.  38 C.F.R. § 
3.304(d).

On the question of secondary service connection there is 
competent medical evidence in favor of the claim and competent 
medical evidence against the claim.

On VA examination in June 2001, the examiner stated that the 
Veteran's back pain was mechanical in nature and that it was 
at least as likely as not exacerbated by the service-
connected right knee disability, but the right knee 
disability did not cause the degenerative changes of the 
lumbar spine.  As the examiner did not explain exacerbation 
in terms of either a permanent increase in severity or of a 
temporary worsening of symptoms or natural progression, the 
Board is unable to assign any probative value to the opinion 
in order to weigh the opinion against the contrary opinions 
in the record.  The examiner did clearly state that the right 
knee disability did not cause degenerative changes of the 
lumbar spine, which opposes the claim of secondary service 
connection based on proximate cause. 

As for other favorable evidence, in January 2004 and in July 
2005, following a review of radiologic reports from VA, J.H., 
D.O., expressed the opinion that the Veteran's back problems 
were secondary to and aggravated by the service-connected 
knee injury.  



The Board finds that such a bare conclusion without analysis 
of the medical principles is insufficient to allow the Board 
to make an informed decision as to the weight to assign to 
the opinion, because the opinion was based on a review of 
reports of X-rays alone and although the opinion may not be 
discounted solely because the Veteran's record was not 
reviewed, in this instance, the Veteran was not examined and 
the relevant histories of both the service-connected right 
knee disability and the nonservice-connected disability of 
the lumbosacral spine were not considered.  For these 
reasons, the Board finds that the opinion was not based on 
sufficient detail to allow the Board to make a fully informed 
decision as to the probative value of the opinion on the 
question of secondary service connection.   Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007); Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295, 302 (2008)  

As for the opinion of S.L.C., D.O, he stated that the 
Veteran's pain in the right knee led to chronic pain in the 
low back and that the pain was secondary to and aggravated by 
his service-connected right knee injury and had been ongoing 
and continuing since the original knee injury in 1967. 

Although the opinion links right knee pain to lumbosacral 
pain, the opinion does not address right knee pain as the 
actual causative factor of degenerative joint disease of the 
lumbosacral spine.  Also the record does not support the fact 
of an ongoing and continuing problem of lumbosacral spine 
since the original knee injury in 1967.  

And as the opinion does not address pain as the proximate 
cause of degenerative joint disease of the lumbosacral spine 
to support the finding of secondary service connection based 
on causation and as the opinion does not address secondary 
service connection by aggravation in the context of a 
permanent increase in severity versus a temporary worsening 
of symptoms or natural progression of the nonservice-
connected degenerative joint disease, the Board finds that 
the opinion, consider a fact not established in the record, 
and the opinion lacks sufficient detail to allow the Board to 
make a fully informed decision as to the probative value of 
the opinion on the question of secondary service connection, 
including by aggravation. For these reasons, the Board 
rejects the medical opinion as favorable evidence.  

Records of the Social Security Administration disclose that 
in September 2001 the Veteran gave history of the recent 
onset of low back pain.  The private physician's impression 
was multiple joint pains and tenderness, mainly in the right 
knee and lumbosacral spine, that was likely secondary to 
osteoarthritis due to trauma to the knee, however, further 
evaluation and referral to a specialist was necessary.  As 
the private physician deferred to a specialist for further 
evaluation, the Board assigns little probative value to 
physician's initial impression. 

As for the opinion of J.C., MD, who stated that the Veteran's 
right knee disability caused the Veteran to alter his gait, 
which directly resulted in chronic pain in the lumbar spine 
and severe neck pain, which were secondary to and directly 
aggravated by the Veteran's service-connected right knee 
injury, although favorable, the physician, a pediatric 
hematologist, did stated that the case was out of his field 
of expertise for this reason the Board finds the opinion less 
probative value than the opinion of the VHA orthopedist, who 
is the Chief of Orthopedics at a VA Medical Center and 
Associate Consulting Professor of Surgery at Duke University 
Medical Center, which opposes, rather than supports, the 
claim. 

As for evidence against the claim, the VHA orthopedist 
expressed the opinion that there was no reasonable scientific 
or medical evidence to support a connection between the 
Veteran's service-connected knee condition and the changes in 
the lumbosacral spine.  The orthopedist also concluded that 
it was not likely that the service-connected knee condition 
aggravated the Veteran's spine problems based on a reasonable 
degree of medical certainty and that any increase in 
disability was due to the natural progress of the nonservice-
connected condition.  

Similarly, the VA examiner in January 2005, concluded that 
the lumbosacral pain in was degenerative in nature and much 
more likely related to age than the right knee disability.    



The Board finds the medical opinion of the VA orthopedist, 
which opposes rather than supports the claim, more probative 
of the question of whether the degenerative joint disease of 
the lumbosacral spine, first diagnosed after service, is 
secondary to the service-connected knee disability.  The VA 
orthopedist is an expert on diseases of skeletal system, he 
reasoned that there was no scientific or medical evidence to 
support the claim, and he addressed aggravation in the 
context of a permanent increase in severity versus natural 
progress of the nonservice-connected disability of the 
lumbosacral spine, which was not addressed in the medical 
opinion of J.C., MD. 

For above reasons, the medical opinion of the VA orthopedist, 
which opposes the claim, outweighs the favorable medical 
opinion of J.C., MD.    

As the Board may consider only competent medical evidence to 
support its findings as to questions involving a medical 
diagnosis, which is not capable of lay observation, and 
medical causation, where a lay assertion on medical causation 
is not competent evidence, and as the preponderance of the 
evidence is against the claim that degenerative joint disease 
of the lumbosacral spine, first diagnosed after service, is 
to related service or to the service-connected right knee 
disability for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for degenerative joint disease of the 
cervical spine to include as secondary to the service-
connected right knee disability is denied.

Service connection for degenerative joint disease of the 
lumbosacral spine to include as secondary to the service-
connected right knee disability is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


